Citation Nr: 0932654	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-24 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include coronary artery disease and a heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from August 1965 to October 
1974, to include service in the Republic of Vietnam.  The 
Veteran's decorations include the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

The Veteran seeks entitlement to service connection for 
coronary artery disease.  He has indicated that during his 
period of active service, in a redeployment examination 
conducted at a Naval Hospital in Albany, Georgia, either in 
October 1969 or November 1969, he was found to have a heart 
murmur.  He has asserted that his symptoms continued since 
that time and are etiologically related to his currently 
diagnosed cardiovascular disorders.

Review of the claims file reveals a service treatment record 
dated in June 1967 shows that the Veteran was treated for 
reported head congestion.  Chest X-rays were obtained because 
of pulsation in the sternal notch.  A service treatment 
records dated one week later shows that the Veteran was said 
to always have had pulsation in the sternal notch, by own 
palpation.  The impression was probable high-riding 
[illegible] artery with late bifurcation.

There is no service treatment record of record dated in 
either October 1969 or November 1969 from the Naval Hospital 
in Albany, Georgia, suggesting that the Veteran had a heart 
murmur.

A service treatment record dated in May 1974 shows that the 
Veteran reported chest pain.  An electrocardiogram was 
conducted, which was within normal limits.

Subsequent to service, VA hospital treatment record dated 
from January 1985 to February 1985 show that the Veteran 
underwent a herniorrhaphy.  In conjunction with the 
procedure, it was indicated that the Veteran had a regular 
heart rate and rhythm with grade II/VI systolic ejection 
murmur.  VA and private medical treatment records thereafter 
show intermittent treatment for symptoms associated with 
aortic valve stenosis with insufficiency and coronary artery 
disease.

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to 
the onset and/or etiology of his current coronary artery 
disease.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a 
medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In light of the inservice June 1967 findings of pulsation in 
the sternal notch; the  October 1969 report of chest pain; 
and the Veteran's claim of having been diagnosed with a heart 
murmur during service in 1969, it is unclear whether the 
Veteran's current cardiovascular disease is etiologically 
related to the reported findings in service.  Therefore, a 
remand is needed for a VA examination.  See McLendon, 20 Vet. 
App. at 79.

Additionally, as this matter is being remanded, the Board 
finds that the RO should make an additional effort to obtain 
any medical treatment records of the Veteran from the Naval 
Hospital in Albany, Georgia, dated in October 1969 or 
November 1969.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC, with any necessary 
assistance from the Veteran, shall 
endeavor to obtain his medical treatment 
records from the Naval Hospital in Albany, 
Georgia, for treatment dated in October 
1969 or November 1969.  All attempts to 
obtain these records, to include from 
appropriate alternative sources, shall be 
documented.

2.  The RO/AMC shall afford the Veteran an 
appropriate  VA cardiology examination to 
ascertain the nature and etiology of any 
of the Veteran's current cardiovascular 
disorders.   The entire claims file is to 
be provided to the examiner for review, 
who must acknowledge such receipt and 
review in any report generated as a result 
of this remand.  A complete history of the 
claimed disorder should be obtained from 
the Veteran.  All necessary tests should 
be conducted, and all clinical findings 
should be reported in detail.

The examiner is requested to provide an 
opinion as to whether the Veteran has any 
current cardiovascular disorder or 
disorders.  The nature, date of onset, and 
etiology of any such disorder(s) found on 
examination shall be identified.

The examiner should state whether any 
current cardiovascular disease had its 
onset during active service or is related 
to any in-service disease or injury, to 
include the reported chest pain or 
pulsation in the sternal notch.  In doing 
so, the examiner must acknowledge the 
credible reports of the Veteran as to the 
continuity of symptoms since service.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner concludes that an 
opinion cannot be offered without a resort 
to speculation, it should be indicated.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




